Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20180188816) in view of Loke (WO 2016003365).
Regarding claim 1 Liu teach a controller device (fig. 1), comprising: 
a main housing (fig. 1, item 100) configured to be held by a user's hand (fig. 4); 
a band extending from a first end of the main housing to a second end of the main housing (fig. 3, attaching portion 130); 
a plurality of [[proximity]] sensor[[s]] disposed along the band ([0044] sensor 320 which is disposed on the attaching portion 130), said proximity sensors being positioned [[by the band]] so as to be proximate to fingertips of the user's hand when corresponding fingers of the user's hand are substantially extended ([0039] sensing component 300 may comprise a plurality of finger sensors 310 which are disposed in the finger contact areas 122 of the griping portion 120 respectively (which may also be disposed in the finger contact areas of the head portion 110). Each of the finger contact areas 122 may be provided with one or more finger sensors 310, so the number of the finger sensors 310 is not less than the number of the finger contact areas 122. The finger sensors 310 may sense that the finger touches, approaches or leaves from the finger contact areas 122, thereby outputting signals of finger movement having different contents. Each of the finger sensors 310 comprises one or a combination of a proximity sensing element). 
Liu does not expressly teach a plurality of proximity sensors disposed along the band.
However, Loke teach a plurality of proximity sensors disposed along the band (fig. 1 proximity sensors (104, 106, and 108) disposed on the strap 102).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Liu in light of Loke teaching so that by substituting Liu band with Loke band it may include a plurality of proximity sensors disposed along the band.
The motivation is to provide input device for detecting gestures made by user.

Regarding claim 2 Liu in light of Loke teach wherein the proximity sensors are positioned by the band (Loke: fig. 1 proximity sensors (104, 106, and 108) disposed on the strap 102) so that when a given finger increases in extension, the given finger's proximity to a corresponding proximity sensor increases, and when the given finger increases in flexion, the given finger's proximity to the corresponding proximity sensor decreases (fig. 6, it is obvious that by replacing Liu band with Loke band when a given finger increases in extension, the given finger's proximity to a corresponding proximity sensor increases, and when the given finger increases in flexion, the given finger's proximity to the corresponding proximity sensor decreases). 

Regarding claim 3 Liu in light of Loke teach wherein the proximity sensors are positioned by the band (Loke: fig. 1 proximity sensors (104, 106, and 108) disposed on the strap 102) so as to be aligned substantially along planes of flexion or extension of fingers of the user's hand (fig. 6).

Regarding claim 4 Liu in light of Loke teach wherein the proximity sensors (Loke: fig. 1 proximity sensors (104, 106, and 108) disposed on the strap 102) include a first proximity sensor assigned for detection of flexion (fig. 6) or extension of an index finger of the user's hand (fig. 11A shows index finger extension).

Regarding claim 5 Liu in light of Loke teach wherein the proximity sensors include a second proximity sensor assigned for detection of flexion or extension of a middle finger of the user's hand (fig. 11B shows middle finger flexion, fig. 11C, shows middle finger extension).

Regarding claim 6 Liu in light of Loke teach further comprising: a thumb proximity sensor disposed at the first end of the main housing, the thumb proximity sensor being configured to detect proximity of a thumb of the user's hand ([0056] thumb is also sensed (as shown in FIG. 7), the signal of finger movement may be defined to further comprise a fourth signal and/or a fifth signal, the fourth signal is generated by one or more of the finger sensors 310 sensing that an index finger of the user touches, approaches or leaves from the controller 10, and the fifth signal is generated by one or more of the finger sensors 310 sensing that the thumb of the user touches, approaches or leaves from the controller ).

Regarding claim 9 Liu teach further comprising: at least one trigger (fig. 7, item 200) disposed along the main housing (fig. 7).

Regarding claim 10 Liu teach wherein the at least one trigger includes a first trigger configured to be operated by an index finger of the user's hand, and a second trigger configured to be operated by a middle finger of the user's hand (fig. 7, item 200s can be operated by index finger and middle finger).

Regarding claim 11 Liu in light of Loke teach a controller device (fig. 6), comprising: 
a main housing configured to be held by a user's hand (fig. 6); 
a band (fig. 3, item 132) extending from a first end of the main housing to a second end of the main housing (fig. 3); 
a first set of proximity sensors disposed along the main housing, said first set of proximity sensors being positioned so as to be proximate to proximal ends of fingers of the user's hand when said fingers are substantially extended ([0039] sensing component 300 may comprise a plurality of finger sensors 310 which are disposed in the finger contact areas 122 of the griping portion 120 respectively (which may also be disposed in the finger contact areas of the head portion 110). Each of the finger contact areas 122 may be provided with one or more finger sensors 310, so the number of the finger sensors 310 is not less than the number of the finger contact areas 122. The finger sensors 310 may sense that the finger touches, approaches or leaves from the finger contact areas 122, thereby outputting signals of finger movement having different contents. Each of the finger sensors 310 comprises one or a combination of a proximity sensing element); 
a second set of proximity sensors disposed along the band, said second set of proximity sensors being positioned by the band (Loke: fig. 1 proximity sensors (104, 106, and 108) disposed on the strap 102) so as to be proximate to distal ends of the fingers of the user's hand when said fingers are substantially extended (fig. 6-fig. 9).

Regarding claim 12 Liu in light of Loke teach wherein the first (fig, 3, item 310 [0039]) and second sets of proximity sensors (Loke: fig. 1 proximity sensors (104, 106, and 108) disposed on the strap 102) are positioned so as to be aligned substantially along planes of flexion or extension of the fingers of the user's hand (fig. 6, fig. 9).

Regarding claim 13 Liu in light of Loke teach wherein the first (fig, 3, item 310 [0039]) and second sets of proximity sensors (Loke: fig. 1 proximity sensors (104, 106, and 108) disposed on the strap 102) define a first pair of proximity sensors assigned for detection of flexion (fig. 6 shows index finger flexion) and extension of an index finger of the user's hand (fig. 11A shows index finger extension). 

Regarding claim 14 Liu in light of Loke teach wherein the first (fig, 3, item 310 [0039]) and second sets of proximity sensors define a second pair of proximity sensors (Loke: fig. 1 proximity sensors (104, 106, and 108) disposed on the strap 102) assigned for detection of flexion (fig. 6 shows middle finger flexion also see fig. 11B) and extension of a middle finger of the user's hand (see fig. 11C for extension of a middle finger).
Regarding claim 15 Liu teach a thumb proximity sensor disposed at the first end of the main housing, the thumb proximity sensor being configured to detect proximity of a thumb of the user's hand ([0056] thumb is also sensed (as shown in FIG. 7), the signal of finger movement may be defined to further comprise a fourth signal and/or a fifth signal, the fourth signal is generated by one or more of the finger sensors 310 sensing that an index finger of the user touches, approaches or leaves from the controller 10, and the fifth signal is generated by one or more of the finger sensors 310 sensing that the thumb of the user touches, approaches or leaves from the controller).

Regarding claim 18 the limitations are similar to the limitations of claim 9 so rejected same way.
Regarding claim 19 the limitations are similar to the limitations of claim 10 so rejected same way.


Claim 7-8, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20180188816) in view of Loke (WO 2016003365) as applied to claim 1 above, and further in view of Messinger (US 20160054798).
Regarding claim 7 Liu is silent on a plurality of emitters disposed along the band, said emitters being configured to be recognized in captured images of a local environment in which the controller device is disposed, said recognition being processed to determine a location or orientation of the controller device in the local environment.
However, Messinger teach a plurality of emitters disposed along the band, said emitters being configured to be recognized in captured images ([0102]) of a local environment in which the controller device is disposed, said recognition being processed to determine a location or orientation of the controller device in the local environment ([0018]).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Liu in light of Messinger teaching so that may include a plurality of emitters disposed along the band, said emitters being configured to be recognized in captured images of a local environment in which the controller device is disposed, said recognition being processed to determine a location or orientation of the controller device in the local environment.

The motivation is to provide a communications module configured to transmit the flex sensor data and the contact sensor data to a computing device for processing to determine a finger position pose of the glove interface object, the finger position pose being applied for rendering a virtual hand in a view of a virtual environment on a head-mounted display.

Regarding claim 8 Liu in light of Messinger teach wherein the plurality of emitters are configured to emit visible light (Messinger: [0102]) or infrared radiation.

Regarding claim 16 the limitations are similar to the limitations of claim 7 so rejected same way.

Regarding claim 17 the limitations are similar to the limitations of claim 8 so rejected same way.

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
Applicant argues: As best understood by the examiner applicant’s main argument is Loke’s proximity sensors disposed along the band is not combinable with Lui.
Examiner’s responds: The examiner respectfully disagrees. In response to applicant's argument that the configuration of Liu's band would not suggest incorporation of proximity sensors as claimed. 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koffi et. al. US 20130025016.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625